Case: 18-15258   Date Filed: 08/26/2020   Page: 1 of 2



                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-15258
                       ________________________

                D.C. Docket No. 2:18-cr-00020-JES-MRM-1



UNITED STATES OF AMERICA,

                                                       Plaintiff - Appellant,

versus



MIGUEL MCSWAIN,

                                                      Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 26, 2020)

Before WILSON, JILL PRYOR, and LAGOA, Circuit Judges.

PER CURIAM:
               Case: 18-15258     Date Filed: 08/26/2020    Page: 2 of 2



      In this interlocutory appeal from the district court’s order granting in part and

denying in part the defendant, Miguel McSwain’s (“McSwain”), motion to suppress

evidence, the government argues that the district court erred in finding that the police

officers lacked probable cause to arrest McSwain prior to conducting a concededly

unconstitutional “knock and talk.” We review a ruling on a motion to suppress under

a mixed standard, reviewing factual findings for clear error and the application of

the law to the facts de novo. See United States v. Holloway, 290 F.3d 1331, 1334

(11th Cir. 2002). Moreover, where a district court grants a motion to suppress, we

view the record in the light most favorable to the prevailing party, here, McSwain.

Id. Give these principles, we agree with the district court that the police officers did

not have probable cause to arrest McSwain because they could not, prior to and

without the benefit of the constitutional violation—the improper “knock and talk,”

identify McSwain. Accordingly, we affirm the district court’s order granting in part

and denying in part McSwain’s motion to suppress.

      AFFIRMED




                                           2